Ninth Court of Appeals
BE IT REMEMBERED:

             THAT at the term of the Honorable Ninth Court of Appeals of the State of Texas,
begun and holden at Beaumont on the 1st day of January, A.D. 2017, present, Chief Justice
STEVE MCKEITHEN and Justices CHARLES KREGER, HOLLIS HORTON and LEANNE
JOHNSON.

               “Pursuant to and in compliance with an Order of the Supreme Court of Texas,
dated September 27, 2017, it is ordered that these causes be transferred to the Fourteenth Court
of Appeals, at Houston, Texas, and that the Clerk of this Court certify all orders made in this
Court, and transmit all records and papers in said cause to the Clerk of the Fourteenth Court of
Appeals.

       09-17-335-CR          Phillip Anthony Zagone v. The State of Texas
       09-17-337-CV          James K. Collins et al v. D.R. Horton-Texas LTD
       09-17-340-CV          Jonathan Paul Rivenbark v. Shannon Rivenbark
       09-17-342-CV          F. Don Lacy and Homes and More v. Luis A. Castillo
       09-17-345-CV          James Andrew Brenek, et al v. Frank Jaap
       09-17-350-CV          Kevin P. Kaley v. Terri E. Kaley
       09-17-351-CV          Sherry Macha et al v. Touchstone Neurorecovery Center et al
       09-17-352-CR          Joseph Arthur Alridge v. State of Texas
       09-17-354-CV          In Re Commitment of John Arthur Graves
       09-17-355-CR          Jeffrey Michael McDonough v. The State of Texas
       09-17-356-CR          Jeffrey Michael McDonough v. The State of Texas
       09-17-357-CR          Leslie Jones Burks v. The State of Texas
       09-17-358-CR          Leslie Jones Burks v. The State of Texas
       09-17-359-CR          Cedric Ramon McGills Jr. v. The State of Texas
       09-17-361-CV          Alex Melvin Wade Jr. v. Dominion at Woodlands

               I, Carol Anne Harley, Clerk of the Court of Appeals for the Ninth District of
Texas, at the City of Beaumont, herein certify that the foregoing is a true copy of this Court’s
order entered from this Court to the Court of Appeals for the Fourteenth District of Texas at
Houston as appears of record in Minute Book Volume 22.”

              IN WITNESS WHEREOF, I hereunto set my hand and affix the seal of this Court
at Beaumont this 2nd of October 2017.


                                            __________________________
                                            Carol Anne Harley
                                            Clerk of the Court